DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional application 61/941123, filed 02/18/2014.
Status of Claims
	Claims 1-20 are pending.
	Claims 1-5, 7, 9, and 13-19 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election of Species 3 (Figure 9) in the reply filed on 09/23/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Upon further review claims 1-3, 5, and 15-19 have been further withdrawn from consideration.  Specifically, claim 1 defines exactly 3 axially extending leaflet attachment members and exactly 3 axial struts.  However further review of the elected embodiment (Figure 9) shows the portion of the frame that connects to the leaflet comprises additional axial frame members.  Specifically there are 3 frame struts at each attachment portion, which leaves 9 total axially extending leaflet attachment members.  With regards to claim 15, it is dependent upon claim 14 which was previously withdrawn by the applicant.  The 3 frame struts also create an issue with claim 16.  Specifically the 3 struts (9 total) making of the commissure supports are not the same length axially as the axial supports (Figure 9).  Additionally even if the commissure support was a single strut, they connect directly to the angled struts not an elongated loop like the axial struts.  Therefore the elected embodiment does not match with language of claim 16.

Specification
The disclosure is objected to because of the following informalities: missing/outdated priority information.  Since the filing of this application at least one of the parent applications have been issued patent numbers.  The priority information within the first line of the specification must be amended to disclose these patent numbers.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergheim et al (Bergheim) US 2006/0025857 A1 in view of Manasse et al Manasse US 2009/0287296 A1.
Bergheim discloses the invention substantially as claimed being an assembly comprising a balloon catheter [0062] and an expandable valve (Figures 11-12) comprising an annular frame (Figure 1) comprising a first row of angled struts defining the outflow end (upper most zigzag ring), a second row of angled struts (second zigzag ring from the top), a third row of angled struts (third zigzag ring from the top), a fourth row of angled struts defining the inflow end(lowest zigzag ring), axial frame members comprising commissure supports (vertical strut 3) and axial supports (shorter vertical struts).  There are 1 or more axial supports between the commissure supports.
In regards to claims 10-12, rows 1 and 2 of Bergheim comprise nondiamond shaped cells defined by the commissure support an axial support and at least 2 struts in each row (Figure 2).  Rows 2 and 3 comprise diamond shaped cells defined by the commissure support an axial support and at least 2 struts in each row (Figure 2).
However, Bergheim fails to disclose at least 3 angled struts within the second row between any two immediately adjacent axial frame members.
	Manasse teaches the use of an expandable heart valve frame comprising a single axial support between each commissure support in the same field of endeavor for the purpose of providing increased flexibility and conformity to the implant site.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the axial supports of Bergheim to have only one axial support between each commissure support as taught by Manasse in order to provide increased flexibility and conformity to the implant site.  
In regards to claim 12, the modification removing the axial supports will result in larger nondiamond shaped cells while maintaining the smaller diamond shaped cells. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774